UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                         No. 19-2340


JAMAAL GITTENS,

                       Plaintiff - Appellant,

                v.

EQUIFAX,

                       Defendant - Appellee,

                and

TRANSUNION,

                       Defendant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00228-FDW-DSC)


Submitted: April 16, 2020                                         Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN, Circuit Judge. *


Affirmed by unpublished per curiam opinion.


*
    The opinion is filed by a quorum pursuant to 28 U.S.C. § 46(d) (2018).
Jamaal Gittens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jamaal Gittens appeals from the district court’s order dismissing his lawsuit against

Equifax without prejudice for insufficient service of process. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Gittens v. Equifax, No. 3:16-cv-00228-FDW-DSC (W.D.N.C. Nov. 5, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             3